                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ALI ALHAKEMI,                      )
                                   )
                   Petitioner,     )                       8:18CV467
                                   )
              v.                   )
                                   )
STATE OF NEBRASKA, SCOTT R. )                               ORDER
FRAKES, Director, Nebraska         )
Correctional Services, and MICHELL )
CAPPS, Warden, Nebraska State      )
Penitentiary,                      )
                                   )
                   Respondents.    )
                                   )


       Petitioner has filed a petition for writ of habeas corpus which I have today
progressed. He has also filed two motions. One motion is for the appointment of
counsel. The other motion is for the appointment of an Arabic interpreter. Petitioner
alleges that he cannot speak the English language and further that the inmate legal
aides can provide no further assistance to him.

       IT IS ORDERED that on or before the close of business on Friday, November
16, 2018, counsel for the Respondents shall submit a brief and such evidentiary
materials as may be necessary addressing the motion for appointment of counsel
(filing no. 2) and the motion for appointment of Arabic interpreter (filing no. 3).

      DATED this 1st day of November, 2018.

                                       BY THE COURT:

                                       s/ Richard G. Kopf
                                       Senior United States District Judge
